Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	The terminal disclaimer filed 05/16/2022 has been entered and approved.
2.	Claims 1-20 are allowable in view of the prior art of record.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests:
receiving a request to launch a workload at an extension of a region of a service provider network, wherein the extension of the region of the service provider network: includes computing infrastructure deployed at an edge location of a telecommunication carriers’ network, and is controlled at least in part by a control plane in the region of the service provider network; and sending, to the extension of the region of the service provider network, instructions to launch a compute instance to be used to execute the workload [claim 1];

receive a request to deploy an application at an extension of a service provider network, wherein the extension of the service provider network includes computing infrastructure that is deployed in a mobile operator’s datacenter and is controlled at least in part by a control plane of the service provider network; and send, to the extension of the service provider network, instructions to launch a compute instance to be used to execute the application [claims 6 & 17].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
05/21/2022